Citation Nr: 0302114	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  02-04 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs benefits based on service.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The claimant alleges service during World War II.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the claimant's appeal. 

2.  The service department has been unable to verify the 
claimant's alleged period of active service in the U. S. 
Armed Forces in the Far East or the Commonwealth Army of the 
Philippines or to verify any guerilla service. 


CONCLUSION OF LAW

The claimant's eligibility for VA benefits based on service 
is not established.  38 U.S.C.A. § 101(2) (West 1991); 
38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, the August 
2001 denial letter and the January 2002 statement of the case 
provided the claimant with the applicable law and 
regulations, noted the basis for the denial, and explained 
the evidence needed to establish entitlement to benefits.  
The April 2002 supplemental statement of the case provides 
the claimant with the relevant notice and duty to assist 
provisions of the VCAA.  In addition, the RO took the 
appropriate steps to attempt to verify the claimant's alleged 
period of active service.  As discussed below, no other 
development is warranted because the law, and not the 
evidence, is dispositive in this case.  VA is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2) (West Supp. 2002).  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995).  Therefore, any deficiency in notice to the 
claimant as to the duty to assist, including the respective 
responsibilities of the parties for securing evidence, is 
harmless error.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Finally, the claimant has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the claimant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

Service-connected disability compensation is payable to a 
veteran for disability resulting from an injury or disease 
incurred or aggravated in active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Generally, a "veteran" is a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

Service in the Commonwealth Army of the Philippines is 
included for purposes of eligibility for VA compensation 
benefits from and after the dates and hours, respectively, 
when they were called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941.  
38 C.F.R. § 3.8(c)(1).  

Service as a guerrilla under a commissioned officer of the 
United States Army, Navy or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States Forces is similarly 
included for purposes of eligibility for VA benefits.  
38 C.F.R. § 3.8(d)(1).  Guerilla service may be recognized or 
unrecognized as provided by VA regulations.  38 C.F.R. § 
3.8(d)(2).  See generally 38 C.F.R. § 3.9 (discussing how the 
period of active service is determined for Philippine 
service).  

For the purpose of establishing entitlement to VA benefits, a 
claimant may submit evidence such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge.  VA may accept such 
evidence without verification from the appropriate service 
department only if that evidence is itself a document issued 
by the service department and VA is satisfied as to its 
sufficiency, authenticity, and accuracy.  38 C.F.R. § 
3.203(a).  If the claimant does not submit evidence of 
service or the evidence submitted is not sufficient or 
accurate, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).   

According to the provisions of 38 C.F.R. § 3.203, VA is 
prohibited from finding that a particular individual served 
in the U.S. Armed Forces on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification.   Therefore, 
service department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Spencer v. 
West, 13 Vet. App. 376, 380 (2000) (quoting Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992)); see Soria v. Brown, 
118 F.3d 747 (Fed. Cir.), cert. denied, 522 U.S. 958, 139 L. 
Ed. 2d 301, 118 S. Ct. 386 (1997).   
 
In this case, the claimant alleged guerrilla service during 
World War II.  In the Affidavit for Philippine Army Personnel 
completed by the claimant in March 1946, he listed guerrilla 
service from February 1945 to July 1945.  A January 2002 
Certification from the Armed Forces of the Philippines also 
indicated that the claimant had guerrilla service from 
February 1945 to July 1945.  In addition, the claimant 
provided a copy of the July 1970 Certification from the Armed 
Forces of the Philippines (AFP) stating that he was formerly 
with the Presidential Guard BW (PA).  Records from the 
Philippines Veterans Affairs Office indicated that the 
claimant was a veteran of World War II/Philippine Revolution 
who served with Cebu Area Command, but no more specific 
information or date of service was listed.  Other documents 
from the AFP dated in June 1975 and April 1987 related that 
he served with that organization for nearly 30 years 
beginning in July 1945.     

Thus, the claimant did not submit service department 
evidence, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, in support of his claim.  Therefore, in July 2001, 
the RO requested verification of the claimant's service as 
required by VA regulation.  The December 2001 response to the 
request indicated that the claimant did not have any service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the U.S. Armed 
Forces.  This finding is binding on VA.  38 C.F.R. § 3.203; 
Spencer, 13 Vet. App. at 380.  Accordingly, the Board finds 
that the eligibility for VA benefits based on service is not 
established.  38 U.S.C.A. 
§ 101(2); 38 C.F.R. §§ 3.1, 3.8, 3.203.  The appeal is 
therefore denied for lack of legal merit.  See Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not 
evidence, the appeal should be terminated for lack of legal 
merit or entitlement); accord Luallen v. Brown, 8 Vet. 
App. 92 (1995); Sabonis, supra.

The Board notes that the claimant was scheduled for a 
personal hearing in April 2002.  Although the April 2002 
statement of the case indicates that the claimant presented 
testimony at a personal hearing, no transcript of that 
hearing is associated with the claims folder.  The Informal 
Hearing Presentation submitted by the claimant's 
representative in November 2002 urges the Board to attempt to 
associate the transcript with the claims folder before taking 
any action on the appeal.  However, there is no indication in 
the claims folder other than the reference in the statement 
of the case that such hearing was held.  In fact, the VA Form 
8, Certification of Appeal, prepared by RO staff states that 
the claimant failed to report.  Even if the claimant did 
present testimony at a hearing, resolution of the issue 
before the Board, as discussed above, requires documented 
verification of recognized service.  Testimony alone from the 
claimant could not provide any basis for granting the appeal.  
Review of the claims folder finds no additional documentary 
evidence received on that date.  Therefore, the Board finds 
no reason to delay action on the appeal.      


ORDER

Eligibility for VA benefits is not demonstrated.  The appeal 
is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

